Honorable J. W. Edgar            Opinion No. ~~-165
Commissioner of Education
Texas Education Agency           Ret   When must a person run-
Austin, Texas                          ning for the State Board
                                       of Education resign from
                                       her position as a trustee
                                       of a local school dis-
Dear Dr. Edgar:                        trict?
          Your request for an opinion dated May 24, 1957, reads
in part as follows:
          “A person who is currently serving as trus-
     tee of an independent school district of this
     State is contemplating running for the office of
     membership on the State Board of Education. This
     person inquired: When must a person running for
     the State Board of Education resign from her posi-
     tion as a trustee of a local school district:
          n1. At the time she announces as a candi-
     date for the State Board of Education?
          “2.     At the time of the Democratic Primary? *
          “3.     At the time of the General Election?
         u4. At the time of taking office as a mem-
    ber of the State Board of Education?”
          We understand from your letter that the person posing
the inquiry intends to seek the nomination of the Democratic
Party and then as the nominee of said party, seek election to
the State Board of Education at the next ensuing General Elec-
tion.
          Section 9 of Article 2654-2, Vernon’s Civil Statutes,
provides in part as follows:
         “No person who holds an office under the State
    of Texas or any political subdivision thereof . . .
    or any person engaged in organized public educa-
    tional activity, shall be eligible to serve on said
    Bdard pr be elected thereto . . . .”
                                             --   ---        ,:    _




Honorable J. W. Edgar, page 2   (w-165)


          A school district is a political subdivision of the
         oodson Q&gD&gnt    School District v Stat&
         Tex.Civ.App. 1939). Therefore, a me;ber of 'a'%%'*
school board, pursuant to the foregoing statute, cannot serve
on or be elected to the State Board of Education. It is clear
that this disqualification can be removed by a timely resigna-
tion from the school board. The primary question is when must
such resignation occur.
          We are denied the benefit of any court decisions or
prior opinions by this office dealing with the statute here in
question or a statute of similar import.
          Section 5 of Article 2654-2, provides in part:
          "At the gen ral clew     in 1950 there shall
     be glected, in conformity with the general elec-
     tion laws of this State, from each of the Con-
     gressional Districts, one (1) member of the State
     Board of Education. . . . At the general election
     in 1952 and at each
     members shall be electei, . . .
          The foregoing statute expressly provides that members
of the State Board of Education are elected at the general elec-
tion. On the other hand, it has been held that the primary
election is not an election for an office. 15 B Tex.Jur. D.
427; Carter v. Tomlinspg 227 S.W.2d 795; tiler     v. Neff;
(D.C. Tex. 1924) 298 F. $15.
          Since a person running for the State Board of Educa-
tion is elected at the general election and Section 9 of article
2654-2 merely precludes a person from being elected to said
board who holds another designated office, it is our view that
this disqualification can be removed by a resignation from the
latter office at anytime prior to the date of the general elec-
tion.




               A person seeking election to the
          State Board of Education who holds the
          office of trustee of a local school dis-
          trict, may qualify for election to said
Honorable J. W. Edgar, page 3    (w-165)


            Board by resigning as school trustee at
            any time prior to the date of the general
            election.
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas



                                BY’
                                   Leonard Passmore
LP:zt:wb                           assistant

APPROVED:
OPINION COMMITTEE:
H. Grady Chandler, Chairman
Jas. H.-Rogers
John H. Minton, Jr.
Jack Goodman

REVIEWED FOR THE ATTORNEY GENERAL
BY:   Geo. P. Blackburn